DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on October is acknowledged. 	Claims 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25th, 2021.

Claim Objections
Claims 5-7, 9, 10 objected to because of the following informalities:  
Claim 5: consider revising “bone is clavicle or coracoid” to “bone is a clavicle or a coracoid”
Claim 6: consider revising “bone is fibula” to “bone is a fibula”
Claim 7: consider revising “bone is patella” to “bone is a patella”
Claim 9: consider revising “bones are clavicle and coracoid” to “bones are a clavicle and a coracoid”
Claim 10: consider revising “references one side of the bone and the other two of the three flexible arms reference another bone” to “references one 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the bone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 2011/0270255 A1).
Regarding claim 1, Smith discloses a drill guide fig. 2 (22), comprising at least one cannulated shaft fig. 5b (35) with a longitudinal axis [0058], a proximal end fig. 2 (40) and a distal end fig. 3b (33); and a plurality of flexible arms fig. 3b (31) located at the distal end of the at least one cannulated shaft fig. 3a-3b, wherein at least two of the plurality of flexible arms are adapted to reference peripheral edges of tissue to be drilled fig. 7 (14) [0065]. 
Regarding claim 4, Smith discloses the drill guide of claim 1, wherein the plurality of flexible arms consists of two flexible arms that references two peripheral edges of one bone fig. 8 [0052]. 
Regarding claim 5, Smith discloses the drill guide of claim 4, wherein the bone is a clavicle or a coracoid [0059]. 
Regarding claim 11, Smith discloses the drill guide of claim 1, wherein the at least one of the plurality of flexible arms fig. 3b (31) comprises a linear segment (see fig. below) and a curved or bowed segment fig. 2 (32) [0061], the curved or bowed segment extending past a most distal end of the cannulated shaft fig. 2, 5A-5B. 

    PNG
    media_image1.png
    186
    229
    media_image1.png
    Greyscale

Regarding claim 14, Smith discloses the drill guide of claim 1, wherein the plurality of flexible arms is symmetrically located relative to the longitudinal axis [0068] fig. 4B.
Regarding claim 16, Smith discloses the drill guide of claim 1, wherein the drill guide is used in arthroscopic [0030], open, or endoscopic surgery. 
Regarding claim 17, Smith discloses the drill guide of claim 1, wherein the drill guide is used in acromioclavicular joint reconstruction [0014, 0048].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1) in view of Singhal et al. (US 2010/0292743 A1).
Regarding claim 2, Smith discloses the drill guide of claim 1. 
However, Smith does not explicitly disclose wherein the drill guide is self-positioning.
Regarding claim 2, Singhal et al. disclose wherein the drill guide is self-positioning [0037] (“The position at which the instrument centres itself”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Smith with those of Singhal et al. as both Smith and Singhal et al. disclose the devices with multiple flexible arms that are curved to accommodate the desired bone. Singhal et al. further teaches that the device “ the position at which the instrument centres itself on the femoral neck is thus determined by the inferior angle of the femoral neck…the curvature of the arms 6, 8…such that, with the instrument clamped in the manner described above, the axes of the bores converge towards the 
Regarding claim 3, Smith and Singhal et al. disclose the drill guide of claim 2, wherein the drill guide is self-centering [0037 of Singhal et al.]. 
Regarding claim 15, Smith and Singhal et al. disclose the drill guide of claim 1, comprising two cannulated shafts fig. 2 (90) of Singhal et al. to drill two bone tunnels or holes in the bone [0031, 0034 of Singhal et al.].
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1).
Regarding claim 6, Smith discloses the drill guide of claim 4.
However, Smith does not explicitly disclose wherein the bone is a fibula. 
Regarding claim 7, Smith discloses the drill guide of 4. 
However, Smith does not explicitly disclose wherein the bone is a patella.
It would have been obvious to one of ordinary skill in the art at the time of filing to adapt the instrument taught by Smith to be used with the fibula or patella as Smith teaches the instrument to accommodate “a particularly irregular-shaped bone or tissue” [0059] particularly for arthroscopic procedures [0030], making the instrument capable of being used with the fibula and/or patella if desired.  	Regarding claim 8, Smith discloses the drill guide of claim 1. 

The instrument taught by Smith is depicted as being used on a shoulder and is capable of being in contact with two of more bones during the procedure detailed in [0048], especially in the embodiment shown in fig. 3b, where the instrument has pivot points [0057].  
Regarding claim 9, Smith discloses the drill guide of claim 8, wherein the two bones are a clavicle fig. 1 (11) and a coracoid fig. 1 (14) [0048]. 	Regarding claim 10, Smith discloses the drill guide of claim 8. 
However, while Smith does not explicitly disclose wherein one of the three flexible arms references one side of the bone, and the other two of the three flexible arms reference another bone, the device taught by Smith is capable of this function. For example, the use of the device in a heavily crowded area of the body, such as a wrist. As the bones of a wrist are small and plenty, the use of the device taught by Smith would likely result in the plurality of arms contacting different bones of the wrist.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1) in view of White et al. (US 2009/0254093 A1).
Regarding claim 12, Smith discloses the drill guide of claim 1.
However, Smith does not explicitly disclose wherein the plurality of flexible arms is formed of plastic.
Regarding claim 12, White et al. disclose the plurality of flexible arms figs. 7b and 7c (220, 222) is formed of plastic [0055].
Regarding claim 13, Smith and White et al. disclose the drill guide of claim 1, wherein the plurality of flexible arms is formed of metal [0055 of White et al.].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                              

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775